 

EXHIBIT 10.17

 

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

WESTPORT ENERGY HOLDINGS INC.

 

Secured Convertible Debenture

 

Principal Amount: $50,000

Debenture Issuance Date: November 1, 2013

Debenture Number: CICS-26

 

FOR VALUE RECEIVED, WESTPORT ENERGY HOLDINGS INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of YA Global Investments, L.P.,
a Cayman Islands exempt limited partnership, or its registered assigns (the
“Holder”) the amount set out above as the Principal Amount (as reduced pursuant
to the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Debenture Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
an Interest Date (as defined below), the Maturity Date or acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Secured Convertible Debenture (including all debentures issued in
exchange, transfer or replacement hereof, this “Debenture”) is issued pursuant
to the Securities Purchase Agreement dated August 17, 2010, as supplement by the
agreements dated May 25, 2011, December 6, 2011, May 31, 2012, August 13, 2012,
August 29, 2012, October 1, 2012, November 6, 2012, December 1, 2012, January
15, 2013, February 12, 2013, March 21, 2013, May 14, 2013, June 1, 2013, June
14, 2013, July 11, 2013, August 19, 2013 and November 1, 2013 (collectively, the
“Securities Purchase Agreement”) between the Holder and the Company. Certain
capitalized terms used herein are defined in Section 17.

 

 

 

 

(1) GENERAL TERMS

 

(a) Payment of Principal. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest. The “Maturity Date” shall be December 31, 2013, as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined below) shall have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1) or any event
shall have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) that with the passage of time and the failure to
cure would result in an Event of Default. Other than as specifically permitted
by this Debenture, the Company may not prepay or redeem any portion of the
outstanding Principal without the prior written consent of the Holder.

 

(b) Interest. Interest shall accrue on the outstanding principal balance hereof
at an annual rate equal to nine percent (9%) (“Interest Rate”). Interest shall
be calculated on the basis of a 365-day year and the actual number of days
elapsed, to the extent permitted by applicable law. Interest hereunder shall be
paid on the Maturity Date (or sooner as provided herein) to the Holder or its
assignee in whose name this Debenture is registered on the records of the
Company regarding registration and transfers of Debentures in cash, or, provided
that the Equity Conditions are then satisfied, and with the consent of the
Holder, converted into Common Stock at the Conversion Price on the Trading Day
it is paid.

 

(c) Security. This Debenture is secured by the “Security Documents,” as such
term is defined in the Securities Purchase Agreement.

 

(2) EVENTS OF DEFAULT.

 

(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) the Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Debenture (including,
without limitation, the Company’s failure to pay any redemption payments or
amounts hereunder) or any other Transaction Document;

 

(ii) The Company or any subsidiary of the Company shall commence, or there shall
be commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

2

 

 

(iii) The Company or any subsidiary of the Company shall default in any of its
obligations under any other debenture or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable;

 

(iv) The Common Stock shall cease to be quoted or listed for trading, fail to
have a bid price or VWAP, or fail to maintain a trading market on any Primary
Market, for a period of five (5) consecutive Trading Days;

 

(v) The Company or any subsidiary of the Company shall be a party to any Change
of Control Transaction (as defined in Section 6) unless in connection with such
Change of Control Transaction this Debenture is retired;

 

(vi) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) Business Days after
the applicable Conversion Failure or (B) notice, written or oral, to any holder
of the Debentures, including by way of public announcement, at any time, of its
intention not to comply with a request for conversion of any Debentures into
shares of Common Stock that is tendered in accordance with the provisions of the
Debentures, other than pursuant to Section 4(c);

 

(vii) The Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within three (3) Business Days after
such payment is due;

 

(viii) The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of this Debenture (except as may be covered by Section 2(a)(i)
through 2(a)(vii) hereof) or any Transaction Document (as defined in Section 17)
which is not cured within the time prescribed.

 

3

 

 

(ix) any Event of Default (as defined in the Other Debentures) occurs with
respect to any Other Debentures.

 

(b) During the time that any portion of this Debenture is outstanding, if any
Event of Default has occurred, the full unpaid Principal amount of this
Debenture, together with interest and other amounts owing in respect thereof, to
the date of acceleration shall become at the Holder’s election, immediately due
and payable in cash. Furthermore, in addition to any other remedies, the Holder
shall have the right (but not the obligation) to convert this Debenture at any
time after (x) an Event of Default or (y) the Maturity Date at the Conversion
Price. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, (other than required
notice of conversion) and the Holder may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

(3) COMPANY REDEMPTION. The Company at its option shall have the right to redeem
(“Optional Redemption”) a portion or all amounts outstanding under this
Debenture prior to the Maturity Date with prior written notice to the Holder.
The Company shall pay an amount equal to the principal amount being redeemed
plus a redemption premium equal to 20% of the principal amount being redeemed,
plus all accrued and unpaid Interest, (collectively referred to as the
“Redemption Amount”). In order to make a redemption pursuant to this Section,
the Company shall first provide written notice to the Holder of its intention to
make a redemption (the “Redemption Notice”) setting forth the amount of
Principal it desires to redeem. After receipt of the Redemption Notice the
Holder shall have three (3) Business Days to elect to convert all or any portion
of this Debenture, subject to the limitations set forth in Section 4(b). On the
fourth (4th) Business Day after the Redemption Notice, the Company shall deliver
to the Holder the Redemption Amount with respect to the Principal amount
redeemed after giving effect to conversions effected during the three (3)
Business Day period.

 

(4) CONVERSION OF DEBENTURE. This Debenture shall be convertible into shares of
the Company’s Common Stock, on the terms and conditions set forth in this
Section 4.

 

(a) Conversion Right. Subject to the provisions of Section 4(c), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
4(b), at the Conversion Rate (as defined below). The number of shares of Common
Stock issuable upon conversion of any Conversion Amount pursuant to this Section
4(a) shall be determined by dividing (x) such Conversion Amount by (y) the
Conversion Price (the “Conversion Rate”). The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer, stamp and similar taxes that
may be payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.

 

4

 

 

(i) “Conversion Amount” means the portion of the Principal and accrued Interest
to be converted, redeemed or otherwise with respect to which this determination
is being made.

 

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, the lesser of (a) $15 (the “Fixed Conversion
Price”), or (b) 90% of the lowest daily VWAP during the 10 consecutive Trading
Days immediately preceding the Conversion Date or other date of determination
(the “Market Conversion Price”). The Conversion Price shall be adjusted from
time to time pursuant to the other terms and conditions of this Debenture. For
the avoidance of doubt, the Fixed Conversion Price is set after taking into
account the consolidations that took effect in December, 2012.

 

(b) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 4(b)(iv), surrender this Debenture to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Debenture in the case of its loss, theft or destruction). On or before
the third Business Day following the date of receipt of a Conversion Notice (the
“Share Delivery Date”), the Company shall (X) if legends are not required to be
placed on certificates of Common Stock and provided that the Transfer Agent is
participating in the Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled which certificates shall not bear any restrictive legends unless
required pursuant to rules and regulations of the Commission. If this Debenture
is physically surrendered for conversion and the outstanding Principal of this
Debenture is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Debenture and at its own
expense, issue and deliver to the holder a new Debenture representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Debenture shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock upon the transmission of a Conversion Notice.

 

5

 

 

(ii) Company’s Failure to Timely Convert. If within three (3) Trading Days after
the Company’s receipt of the facsimile copy of a Conversion Notice the Company
shall fail to issue and deliver a certificate to the Holder or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder’s conversion of any Conversion
Amount (a “Conversion Failure”), and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) Common Stock to deliver
in satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a “Buy-In”),
then the Company shall, within three (3) Business Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions and other out of pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company’s obligation
to deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Closing Bid Price on the
Conversion Date.

 

(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Debenture in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Debenture
to the Company unless (A) the full Conversion Amount represented by this
Debenture is being converted or (B) the Holder has provided the Company with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture upon physical surrender of this
Debenture. The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture upon conversion.

 

(c) Limitations on Conversions.

 

(i) Beneficial Ownership. The Company shall not effect any conversions of this
Debenture and the Holder shall not have the right to convert any portion of this
Debenture or receive shares of Common Stock as payment of interest hereunder to
the extent that after giving effect to such conversion or receipt of such
interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or receipt of shares as payment of interest. Since the Holder will
not be obligated to report to the Company the number of shares of Common Stock
it may hold at the time of a conversion hereunder, unless the conversion at
issue would result in the issuance of shares of Common Stock in excess of 4.99%
of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof,
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Debenture is convertible shall be the responsibility
and obligation of the Holder. If the Holder has delivered a Conversion Notice
for a principal amount of this Debenture that, without regard to any other
shares that the Holder or its affiliates may beneficially own, would result in
the issuance in excess of the permitted amount hereunder, the Company shall
notify the Holder of this fact and shall honor the conversion for the maximum
principal amount permitted to be converted on such Conversion Date in accordance
with Section 4(a) and, any principal amount tendered for conversion in excess of
the permitted amount hereunder shall remain outstanding under this Debenture.
The provisions of this Section may be waived by a Holder (but only as to itself
and not to any other Holder) upon not less than 65 days prior notice to the
Company. Other Holders shall be unaffected by any such waiver.

 

6

 

 

(d) Other Provisions.

 

(i) The Company shall at all times reserve and keep available out of its
authorized Common Stock the full number of shares of Common Stock issuable upon
conversion of all outstanding amounts under this Debenture; and within three (3)
Business Days following the receipt by the Company of a Holder’s notice that
such minimum number of Underlying Shares is not so reserved, the Company shall
promptly reserve a sufficient number of shares of Common Stock to comply with
such requirement.

 

(ii) All calculations under this Section 4 shall be rounded to the nearest
$0.0001 or whole share.

 

(iii) The Company covenants that it will at all times reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of this Debenture and payment of interest on this
Debenture, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such number of shares of the Common Stock as shall be issuable (taking into
account the adjustments and restrictions set forth herein) upon the conversion
of the outstanding principal amount of this Debenture and payment of interest
hereunder. The Company covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly and validly authorized, issued and fully
paid, nonassessable and, if the Underlying Shares Registration Statement has
been declared effective under the Securities Act, registered for public sale in
accordance with such Underlying Shares Registration Statement.

 

(iv) Nothing herein shall limit a Holder’s right to pursue actual damages or
declare an Event of Default pursuant to Section 2 herein for the Company ‘s
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(5) Adjustments to Conversion Price

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If the
Company, at any time while this Debenture is outstanding, issues or sells, or in
accordance with this Section 5(a) is deemed to have issued or sold, any shares
of Common Stock, excluding shares of Common Stock deemed to have been issued or
sold by the Company in connection with any Excluded Securities, for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Fixed Conversion Price in effect immediately prior to such issue or sale
(such price the “Applicable Price”) (the foregoing a “Dilutive Issuance”), then
immediately after such Dilutive Issuance the Fixed Conversion Price then in
effect shall be reduced to an amount equal to the New Issuance Price. For
purposes of determining the adjusted Fixed Conversion Price under this Section
5(a), the following shall be applicable:

 

7

 

 

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section, the “lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the Option, upon exercise of the Option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section, the “lowest price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or sale of the Convertible Security and upon the
conversion or exchange or exercise of such Convertible Security. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock upon conversion or exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section, no further adjustment of the Conversion Price shall be made by reason
of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section, if the terms of
any Option or Convertible Security that was outstanding as of the Issuance Date
are changed in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such change. No adjustment shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

8

 

 

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for the difference of (x) the aggregate fair market value of
such Options and other securities issued or sold in such integrated transaction,
less (y) the fair market value of the securities other than such Option, issued
or sold in such transaction and the other securities issued or sold in such
integrated transaction will be deemed to have been issued or sold for the
balance of the consideration received by the Company. If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the gross amount raised by the Company; provided, however, that such gross
amount is not greater than 110% of the net amount received by the Company
therefor. If any Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of the consideration other
than cash received by the Company will be the fair value of such consideration,
except where such consideration consists of securities, in which case the amount
of consideration received by the Company will be the Closing Bid Price of such
securities on the date of receipt. If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the Holder. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Holder. The determination of such appraiser shall be deemed
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

 

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

 

9

 

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company, at any time while this Debenture is outstanding, shall
(a) pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (b) subdivide outstanding shares of Common
Stock into a larger number of shares, (c) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (d) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

(c) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Debenture (without taking into account any limitations or restrictions on the
convertibility of this Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

(d) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 4 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Debenture; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 5.

 

(e) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder’s option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture.

 

10

 

 

(f) Whenever the Conversion Price is adjusted pursuant to Section 5 hereof, the
Company shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 

(g) In case of any (1) merger or consolidation of the Company or any subsidiary
of the Company with or into another Person, or (2) sale by the Company or any
subsidiary of the Company of more than one-half of the assets of the Company in
one or a series of related transactions, a Holder shall have the right to (A)
exercise any rights under Section 2(b), (B) convert the aggregate amount of this
Debenture then outstanding into the shares of stock and other securities, cash
and property receivable upon or deemed to be held by holders of Common Stock
following such merger, consolidation or sale, and such Holder shall be entitled
upon such event or series of related events to receive such amount of
securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible Debenture with a principal amount
equal to the aggregate principal amount of this Debenture then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible Debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture, and shall
be entitled to all of the rights and privileges of the Holder of this Debenture
set forth herein and the agreements pursuant to which this Debentures were
issued. In the case of clause (C), the conversion price applicable for the newly
issued shares of convertible preferred stock or convertible Debentures shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.

 

(6) REISSUANCE OF THIS DEBENTURE.

 

(a) Transfer. If this Debenture is to be transferred, the Holder shall surrender
this Debenture to the Company, whereupon the Company will forthwith issue and
deliver upon the order of the Holder a new Debenture (in accordance with Section
6(d)), registered in the name of the registered transferee or assignee,
representing the outstanding Principal being transferred by the Holder and, if
less then the entire outstanding Principal is being transferred, a new Debenture
(in accordance with Section 6(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of
Section 4(b)(iii) following conversion or redemption of any portion of this
Debenture, the outstanding Principal represented by this Debenture may be less
than the Principal stated on the face of this Debenture.

 

11

 

 

 

(b) Lost, Stolen or Mutilated Debenture. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Debenture, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this
Debenture, the Company shall execute and deliver to the Holder a new Debenture
(in accordance with Section 6(d)) representing the outstanding Principal.

 

(c) Debenture Exchangeable for Different Denominations. This Debenture is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Debenture or Debentures (in accordance with Section 6(d))
representing in the aggregate the outstanding Principal of this Debenture, and
each such new Debenture will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.

 

(d) Issuance of New Debentures. Whenever the Company is required to issue a new
Debenture pursuant to the terms of this Debenture, such new Debenture (i) shall
be of like tenor with this Debenture, (ii) shall represent, as indicated on the
face of such new Debenture, the Principal remaining outstanding (or in the case
of a new Debenture being issued pursuant to Section 6(a) or Section 6(c), the
Principal designated by the Holder which, when added to the principal
represented by the other new Debentures issued in connection with such issuance,
does not exceed the Principal remaining outstanding under this Debenture
immediately prior to such issuance of new Debentures), (iii) shall have an
issuance date, as indicated on the face of such new Debenture, which is the same
as the Issuance Date of this Debenture, (iv) shall have the same rights and
conditions as this Debenture, and (v) shall represent accrued and unpaid
Interest from the Issuance Date.

 

(7) NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Trading Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company, to: Westport Energy Holdings Inc.   100 Overlook Capital, 2nd
Floor   Princeton, NJ 08540   Attn:   Chief Executive Officer   Telephone:
 (609) 498-7029   Facsimile:  (609) 498-7029     If to the Holder: YA Global
Investments, L.P.   1012 Springfield Avenue   Mountainside, NJ 07092  
Attention: Mark Angelo   Telephone: (201) 985-8300     With a copy to: David
Gonzalez, Esq.   1012 Springfield Avenue   Mountainside, NJ 07092   Telephone:
(201) 985-8300   Facsimile: (201) 985-8266

 

12

 

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(8) Except as expressly provided herein, no provision of this Debenture shall
alter or impair the obligations of the Company, which are absolute and
unconditional, to pay the principal of, interest and other charges (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct obligation of the Company. As long as
this Debenture is outstanding, the Company shall not and shall cause their
subsidiaries not to, without the consent of the Holder, (i) amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the Holder; (ii) repay, repurchase or offer to
repay, repurchase or otherwise acquire shares of its Common Stock or other
equity securities; or (iii) enter into any agreement with respect to any of the
foregoing.

 

(9) This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

(10) No indebtedness of the Company is senior to this Debenture in right of
payment, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise. Without the Holder’s consent, the Company will not and
will not permit any of their subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any indebtedness of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits there from that is senior in
any respect to the obligations of the Company under this Debenture.

 

13

 

 

(11) This Debenture shall be governed by and construed in accordance with the
laws of the State of New Jersey, without giving effect to conflicts of laws
thereof. Each of the parties consents to the jurisdiction of the Superior Courts
of the State of New Jersey sitting in Hudson County, New Jersey and the U.S.
District Court for the District of New Jersey sitting in Newark, New Jersey in
connection with any dispute arising under this Debenture and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.

 

(12) If the Company fails to strictly comply with the terms of this Debenture,
then the Company shall reimburse the Holder promptly for all fees, costs and
expenses, including, without limitation, attorneys’ fees and expenses incurred
by the Holder in any action in connection with this Debenture, including,
without limitation, those incurred: (i) during any workout, attempted workout,
and/or in connection with the rendering of legal advice as to the Holder’s
rights, remedies and obligations, (ii) collecting any sums which become due to
the Holder, (iii) defending or prosecuting any proceeding or any counterclaim to
any proceeding or appeal; or (iv) the protection, preservation or enforcement of
any rights or remedies of the Holder.

 

(13) Any waiver by the Holder of a breach of any provision of this Debenture
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Debenture. The failure
of the Holder to insist upon strict adherence to any term of this Debenture on
one or more occasions shall not be considered a waiver or deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Debenture. Any waiver must be in writing.

 

(14) If any provision of this Debenture is invalid, illegal or unenforceable,
the balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 

14

 

 

(15) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

(16) THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

 

(17) CERTAIN DEFINITIONS For purposes of this Debenture, the following terms
shall have the following meanings:

 

(a) “Approved Stock Plan” means a stock option plan that has been approved by
the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued only to any employee, officer, or director for services
provided to the Company.

 

(b) “Bloomberg” means Bloomberg Financial Markets.

 

(c) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

(d) “Change of Control Transaction” means the occurrence of (a) an acquisition
after the date hereof by an individual or legal entity or “group” (as described
in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Company (except that the acquisition of voting securities by
the Holder or any other current holder of convertible securities of the Company
shall not constitute a Change of Control Transaction for purposes hereof), (b) a
replacement at one time or over time of more than one-half of the members of the
board of directors of the Company which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), (c)
the merger, consolidation or sale of fifty percent (50%) or more of the assets
of the Company or any subsidiary of the Company in one or a series of related
transactions with or into another entity, or (d) the execution by the Company of
an agreement to which the Company is a party or by which it is bound, providing
for any of the events set forth above in (a), (b) or (c).

 

(e) “Closing Bid Price” means the price per share in the last reported trade of
the Common Stock on a Primary Market or on the exchange which the Common Stock
is then listed as quoted by Bloomberg.

 

15

 

 

(f) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

 

(g) “Commission” means the Securities and Exchange Commission.

 

(h) “Common Stock” means the common stock, par value $0.001, of the Company and
stock of any other class into which such shares may hereafter be changed or
reclassified.

 

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(j) “Excluded Securities” means, (a) shares issued or deemed to have been issued
by the Company pursuant to an Approved Stock Plan (b) shares of Common Stock
issued or deemed to be issued by the Company upon the conversion, exchange or
exercise of any right, option, obligation or security outstanding on the date
prior to date of the Original Issue Date, provided that the terms of such right,
option, obligation or security are not amended or otherwise modified on or after
such date, and provided that the conversion price, exchange price, exercise
price or other purchase price is not reduced, adjusted or otherwise modified and
the number of shares of Common Stock issued or issuable is not increased
(whether by operation of, or in accordance with, the relevant governing
documents or otherwise) on or after the such date, (c) shares issued in
connection with any acquisition by the Company, whether through an acquisition
of stock or a merger of any business, assets or technologies, leasing
arrangement or any other transaction the primary purpose of which is not to
raise equity capital, and (d) the shares of Common Stock issued or deemed to be
issued by the Company upon conversion of this Debenture, the Other Debentures,
or any future debenture issued to Holder, New Earthshell Corporation, or any of
their affiliates or in connection with any warrant or option issued to Holder,
New Earthshell Corporation, or any of their affiliates.

 

(k) “Fundamental Transaction” means any of the following: (1) the Company
effects any merger or consolidation of the Company with or into another Person
and the Company is the non-surviving company (other than a merger or
consolidation with a wholly owned subsidiary of the Company for the purpose of
redomiciling the Company), (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property

 

16

 

 

(l) “Other Debentures” means the following debentures issued by the Obligor, as
may be amended: (a) Convertible Debenture (No. CCP-4) issued to YA Global
Investments, L.P. on February 8, 2008 in the original principal amount of
$3,050,369, (b) Convertible Debenture (No. CCP-3) issued to YA Global
Investments, L.P. on October 12, 2005 in the original principal amount of
$1,475,000, (c) Convertible Debenture (No. GSHF-3-1) issued to YA Global
Investments, L.P. on June 26, 2007 in the original principal amount of $570,000,
(d) Convertible Debenture (No. CICS-5) issued to YA Global Investments, L.P. on
June 30, 2009 in the original principal amount of $4,000,000, (e) Convertible
Debenture (No. CICS-6) issued to New Earthshell Corporation on August 17, 2011
in the original principal amount of $27,640,712, (f) Convertible Debenture (No.
CICS-7) issued to YA Global Investments, L.P. on August 17, 2010 in the original
principal amount of $650,000, (g) Convertible Debenture (No. CICS-8) issued to
YA Global Investments, L.P. on May 26, 2011 in the original principal amount of
$120,000, (h) Convertible Debenture (No. CICS-9) issued to YA Global
Investments, L.P. on December 6, 2011 in the original principal amount of
$910,000, (i) Convertible Debenture (No. CICS-10) issued to YA Global
Investments, L.P. on December 6, 2011 in the original principal amount of
$172,411, (j) Convertible Debenture (No. CICS-11) issued to YA Global
Investments, L.P. on May 31, 2012 in the original principal amount of $200,000,
(k) Convertible Debenture (No. CICS-12) issued to YA Global Investments, L.P. on
August 13, 2012 in the original principal amount of $25,000, (l) Convertible
Debenture (No. CICS-13) issued to YA Global Investments, L.P. on August 29, 2012
in the original principal amount of $25,000, (m) Convertible Debenture (No.
CICS-14) issued to YA Global Investments, L.P. on September 7, 2012 in the
original principal amount of $50,000, (n) Convertible Debenture (No. CICS-15)
issued to YA Global Investments, L.P. on October 2, 2012 in the original
principal amount of $50,000, (o) Convertible Debenture (No. CICS-16) issued to
YA Global Investments, L.P. on November 6, 2012 in the original principal amount
of $75,000, (p) Convertible Debenture (No. CICS-17) issued to YA Global
Investments, L.P. on December 1, 2012 in the original principal amount of
$100,000, (q) Convertible Debenture (No. CICS-18) issued to YA Global
Investments, L.P. on January 15, 2013 in the original principal amount of
$50,000; (r) Convertible Debenture (No. CICS-19) issued to YA Global
Investments, L.P. on February 12, 2013 in the original principal amount of
$50,000; (s) Convertible Debenture (No. CICS-20) issued to YA Global
Investments, L.P. on March 21, 2013 in the original principal amount of $50,000;
(t) Convertible Debenture (No. CICS-21) issued to YA Global Investments, L.P. on
May 14, 2013 in the original principal amount of $25,000; (u) Convertible
Debenture (No. CICS-22) issued to YA Global Investments, L.P. on June 1, 2013 in
the original principal amount of $200,000; (v) Convertible Debenture (No.
CICS-23) issued to YA Global Investments, L.P. on June 14, 2013 in the original
principal amount of $25,000; (w) Convertible Debenture (No. CICS-24) issued to
YA Global Investments, L.P. on July 12, 2013 in the original principal amount of
$25,000 (x) Convertible Debenture (No. CICS-25) issued to YA Global Investments,
L.P. on August 20, 2013 in the original principal amount of $100,000 and (y) any
other debentures, notes, or other instruments issued in exchange, replacement,
or modification of the foregoing.

 

(m) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(n) “Original Issue Date” means the date of the first issuance of this Debenture
regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.

 

(o) “Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

17

 

 

(p) “Primary Market” means any of (a) the NYSE Amex (b) the New York Stock
Exchange, (c) the Nasdaq Stock Market, (d) the Nasdaq Capital Market, (e) Pink
OTC Markets, Inc. (including any of the OTCQX, OTC Bulletin Board, and the Pink
Sheets) or (f) any successor to any of the foregoing markets or exchanges.

 

(q) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

(r) “Security Documents” shall have the meaning set forth in the Securities
Purchase Agreement.

 

(s) “Trading Day” means a day on which the shares of Common Stock are quoted or
traded on a Primary Market on which the shares of Common Stock are then quoted
or listed; provided, that in the event that the shares of Common Stock are not
listed or quoted, then Trading Day shall mean a Business Day.

 

(t) “Transaction Document(s)” shall mean this Debenture, along with the
Securities Purchase Agreement, the Security Documents, and any other documents
or agreements entered into in connection with the foregoing.

 

(u) “Underlying Shares” means the shares of Common Stock issuable upon
conversion of this Debenture or as payment of interest in accordance with the
terms hereof.

 

(v) “VWAP” means, for any security as of any date, the daily dollar
volume-weighted average price for such security on the Primary Market as
reported by Bloomberg through its “Historical Prices – Px Table with Average
Daily Volume” functions, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC.

 

[Signature Page Follows]

 



18

 



 

IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.

 

  COMPANY:   WESTPORT ENERGY HOLDINGS INC.         By: /s/ Stephen Schoepfer  
Name: Stephen Schoepfer   Title: Chief Executive Officer

 

 

 

 

EXHIBIT I
CONVERSION NOTICE

 

(To be executed by the Holder in order to Convert the Debenture)

 

TO:

 

The undersigned hereby irrevocably elects to convert
$                            of the principal amount of Debenture No. CICS-26
into Shares of Common Stock of WESTPORT ENERGY HOLDINGS INC., according to the
conditions stated therein, as of the Conversion Date written below.

 

Conversion Date:   Conversion Amount to be converted: $ Conversion Price: $
Number of shares of Common Stock to be issued:   Please issue the shares of
Common Stock in the following name and to the following address:     Issue to:  
    Authorized Signature:   Name:   Title:   Broker DTC Participant Code:  
Account Number:  

 

 

 

 

 

